Mr. Justice Audrey
delivered the opinion of the court.
Rosa Falcó, as the representative of her minor son, brought an action in the District Court of Mayagüez, which authorized her to bring the suit in forma pauperis. The case having come before this court on appeal and our judgment having been adverse to her, she has appealed to the Supreme Court of the United States.
*425Alleging these facts and also that the secretary of this court demands of her the sum of $32 in revenue stamps to he affixed to the certified transcript to be sent np to the appellate court, she moves this court to issue a peremptory writ of mandamus directing the secretary to certify to the transcript without collecting any fee for his services.
In prescribing the fees which the secretary and marshal of the district courts may lawfully charge for services rendered by them in discharging the duties imposed upon them by law, the Act concerning fees and compensation of certain officers of March 10, 1904, empowered the courts to relieve parties in civil actions from the payment of such fees upon proof that they are unable to pay the same and that they have a good cause of action or defense. Therefore, in accordance with the said statute, the order of the District Court of Mayagiiez only relieved Eosa Falcó from the payment of the fees therein mentioned which were incurred in the said court, hence that order cannot bind the secretary of this court nor can we make use of it in order to compel him to certify the transcript without collecting the amount claimed. • '
Moreover, the fees demanded by the secretary of this court are not fixed by the above statute, but by a subsequent act fixing certain fees, approved March 12, 1908, and there-is no statute authorizing this court to excuse their payment.
The application for a writ of mandamus is denied.

Petition denied.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.